                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

PFL PETROLEUM SERVICES
LIMITED, a Florida Limited Partnership

                 Plaintiff,

v.                                                       Case No: 2:18-cv-706-FtM-99MRM

TRACY RAIL SERVICE, TRACY
ENTERPRISES and CHRISTOPHER
ELGIN TRACY,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on the parties’ Stipulation for Order Granting

Defendants’ Motion to Dismiss Complaint Without Prejudice With Leave for Plaintiff to

File its Amended Complaint (Doc. 17) filed on December 4, 2018. The parties agree that

the Complaint can be dismissed without prejudice and Plaintiff may file an Amended

Complaint within twenty days, which would moot Defendants’ Motion to Dismiss (Doc. 8).

Because the parties agree, and this case was only recently filed, the Court will allow the

amendment. Failure to file an Amended Complaint will result in the Court closing

the case without further notice. Because Defendants’ Motion to Strike Attorneys’ Fee

Request (Doc. 9) contemplates striking attorneys’ fees from the Complaint, that motion



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
will be denied as moot as well. Furthermore, because the Motion to Remand (Doc. 14)

refers to and relies on the allegations in Plaintiff’s Complaint, the Motion will be denied

without prejudice to re-filing within fourteen days of the Amended Complaint.

       Accordingly, it is now

       ORDERED:

       (1) Plaintiff’s Complaint (Doc. 1) is dismissed without prejudice to filing an

          Amended Complaint by December 26, 2018.

       (2) Defendants’ Motion to Dismiss (Doc. 8) is DENIED as moot.

       (3) Defendants’ Motion to Strike Plaintiff’s Requests for Attorneys’ Fees (Doc. 9) is

          DENIED as moot.

       (4) Plaintiff’s Motion for Remand (Doc. 14) is DENIED as moot and may be re-

          filed within fourteen days of the filing of the Amended Complaint.

       DONE and ORDERED in Fort Myers, Florida this 6th day of December, 2018.




Copies: All Parties of Record




                                             2
